*113CONCURRING OPINION
Cole, Judge:
The difficulty in this case is with the proviso in paragraph 1532 (a) of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 1532 (a)), reading “Provided further, That all the foregoing shall be dutiable at not less than 50 per centum ad valorem,” and a similar proviso embodied in said paragraph, as modified by the Czechoslovakian Trade Agreement, 73 Treas. Dec. 454, T. D. 49458, the sole issue being whether the collector, in applying said provisos to the reliquidation of the entries in question, violated the strict language of the judgment of this court rendered in protests 4095-K, etc., the decision in which is reported as Aris Gloves, Inc. v. United States, 13 Cust. Ct. 304, Abstract 49794.
I would much prefer to approve the reliquidation of these entries just as the collector computed, because I believe the Court of Customs and Patent Appeals in United States v. Aris Gloves, Inc., 31 C. C. P. A. 169, C. A. D. 268, upon which the decision in Abstract 49794, supra, was based, meant to apply said paragraph 1532 (a), in its entirety, and assumed that any judgment thereunder, or any other judgments such as the one rendered in protests 4095-K, etc., would do likewise.
The stipulation upon which protests 4095-K, etc., were submitted, attempted to apply, and did state, a rate taken from paragraph 1532 (a), supra, but neglected to make mention of the proviso carrying the minimum rate of 50 per centum ad valorem, and the decision, Abstract 49794, supra, following the stipulation, as well as the judgment issued thereunder, followed the literal language of the stipulation.
There is abundance of authority to the effect that where a judgment is susceptible of two interpretations, everything should be done to make the judgment agree with the facts and law of the case, and that a judgment must be determined from that which preceded it and that which it was intended to execute. See 49 C. J. S. § 436.
In the oral argument of the present case, however, Government counsel, by his statements, left considerable doubt with me as to whether the proviso in question was before the appellate court in the Aris Gloves, Inc., case, C. A. D. 268, supra, and intended tobe included in the purpose and intent of the stipulation in protests 4095-K, etc., as definitely as I have felt was the case, and that what the collector did in invoking said proviso could be defended legally on the ground that while the action of the collector was not strictly in accordance with the letter of the judgment, yet what he did was within the four corners of the judgment and executed the intent and purpose thereof.
I find it advisable, in the light of this statement, to quote from the transcript of the oral argument in this proceeding on June 10, 1947, when Government counsel answered a question by the court as to *114whether the proviso was intended to be included in the reasoning of the appellate court (p. 37):
It probably was an oversight on my part, and no one else’s because.I argued this case in the Court of Appeals and I didn’t pick that thing up, and I will be perfectly frank with Your Honor to say that at the time I read that opinion for the first time, I never gave it a thought because I was concerned with this issue which the court had determined as to whether these were machine seamed gloves or gloves seamed by hand. * * * That is the thing that occupied my attention. I didn’t pay any attention to this at the time [meaning the proviso].
Later, at the same oral argument, Government counsel, referring t6 the stipulation upon which the decision in said Abstract 49794 was based, had this to say (p. 38):
Now I want to say a word about the stipulation.- Let all the blame for signing that stipulation descend upon our heads. We shouldn’t have signed it in that form because that stipulation as drawn does something very improper, and I don’t mean anything in disrespect of any adversary whom I suppose drew it, because it is perfectly consistent with her position in this case, but that stipulation assumes to tell this court what the Court of Appeals held in the test case.
In answer to a question by the court as to whether the collector had a right to resolve the doubt as to what the appellate court decided and what the judgment of this court intended or purported to be, Government counsel stated (pp. 48-49):
That perhaps is the question as to which Your Honors are the final judges. I submit, with due deference, and in the situation confronting the collector in this matter, that his conduct was proper. Perhaps he could have gone at it another way, which would have been better. I wish he had. We wouldn’t have been here. But ihis is what he did. And in doing so, he gave this plaintiff everything that-the law intended this plaintiff to have. He was puzzled. I can stop there. He was puzzled. He interpreted the judgment. He construed the judgment, and he construed it more or less along this theory: When the collector assessed $7.50 per dozen pairs, as he did, that made up an amount of money which was more than 50% ad valorem, so it was unnecessary, either for the collector or anybody else, including this court and the Court of Appeals to determine mathematically whether the 50% proviso should apply. That never came up. That question of whether the 60% proviso should apply never came up in the test case and it never came up until the Court of Appeals held that these were gloves which should be classified under the first part of the Tariff Act of 1980 and not under any trade agreement at all. That made a rate of $5.50 per dozen pairs the specific rate applicable. Now that is as far as this court had to go at any time. It was just to decide that, and from that point on it became the obligation of somebody to determine it, and this came up for the first time, to determine whether $5.50 per dozen pairs was more or less than 50% ad valorem, and the collector assumed that it was up to him, and that’s what he did. [Italics mine.]
These statements by defendant’s counsel, who has participated in these cases from the outset, create sufficient doubt for me to withhold approval of the action of the collector.
The position of defendant’s counsel is coupled with firm and positive oral argument by counsel for plaintiff that the proviso under discussion was not only not intended to be before the court — as I have felt *115was the case — but also if it had been considered, the decision would have been contrary to the construction placed thereon by the collector.
In sustaining the protests herein, I do so with no criticism of the collector in the course followed in reliquidating these entries. I am strongly of the opinion that the proviso which the collector applied should have been included in the judgment, and that the record in this case supports such a position. It is unfortunate that, through inadvertence — as I view it — such was not done. I find no occasion in this proceeding, either directly or indirectly, to brand or characterize the action of the collector as deliberate disobedience to a judgment of this court.